Citation Nr: 0320739	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  97-00 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for the postoperative 
residuals of septoplasty and rhinoplasty, current rated 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from September 1979 to 
September 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In several statements including during his 
February 2003 hearing, the veteran raised the issue of 
service connection for variously diagnosed respiratory 
disorders and headaches as secondary to his service connected 
nasal disorder.  This issue is referred to the RO for 
appropriate development.  


FINDINGS OF FACT

The veteran's postoperative residuals of septoplasty and 
rhinoplasty are manifested by complaints of difficulty 
breathing.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
service- connected the postoperative residuals of septoplasty 
and rhinoplasty have not been met.  38 U.S.C.A. 1155 (West 
2002); 38 C.F.R. Part 4,  Diagnostic Code 6502 (1996) (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
statement of the case (SOC) and supplemental statement of the 
case (SSOC), and correspondence from the RO provided to both 
the appellant and his representative, informed the veteran of 
the requirements necessary to establish his claim.  The 
veteran was specifically notified of the VCAA in letters 
dated in April and June 2001.  They clearly notify the 
appellant and his representative of the evidence necessary to 
substantiate his claim including the requirements of the 
VCAA, to include what evidence the VA would obtain.  
Quartuccio v. Principi, 16 Vet. App. 182 (2002).

Additionally, the Board finds that all available evidence and 
records identified by the appellant as plausibly relevant to 
his pending claim have been collected for review.  During the 
course of the appeal VA examinations were conducted and a 
hearing was conducted.  

The Board notes that the veteran reported at his hearing held 
in February 2003 before the undersigned sitting at the RO 
that he underwent surgery in January 1999 or January 2000.  
However, these records are not contained in the records.  The 
RO has requested the veteran on several occasions since 2000 
to submit all his medical records.  An August 2001 Report of 
Contact shows that the veteran indicated that he had 
submitted all of his evidence after the April 2001 notice of 
the VCAA.  Further, he was advised in February 2003 to send 
the Board any additional evidence regarding his appeal.  

However, no additional evidence was received.  The Board also 
notes that a VA examination was conducted subsequent to the 
reported surgery, therefore any residuals were considered in 
that examination.  Accordingly, the Board finds that the 
requirements under the VCAA have been met.  

Factual Background

Service medical records dated in February 1983 relate that 
the veteran was admitted to the hospital with a diagnosis of 
right-sided nasal obstruction.  At that time he was 
undergoing his third nasal surgery, revised septoplasty.  In 
reporting the veteran's medical history it was noted that 
septorhinoplasty was performed in July 1981 after the veteran 
sought nasal surgery due to chronic nasal problems.  In 
August 1982, the veteran sustained trauma and underwent 
revision.  In March and July 1983 the veteran sought further 
correction to his nose due to right nasal bone asymmetry.  

On the initial post service VA examination in July 1984, the 
veteran's nose was described as open and his sinuses were 
clear.  An October 1984 VA rating action granted service 
connection for the postoperative residuals of septoplasty and 
rhinoplasty and assigned a noncompensable evaluation under 
Diagnostic Code 6502.   

In a March 1996 letter, a private otolaryngologist reported 
that the veteran was evaluated in December 1995.  The veteran 
complained of a 15-year history of chronic nose bleed.  On 
examination, there was crusting over the anterior septum. He 
was placed on antibiotics, antihistamines and decongestants.  
It was noted that the veteran returned later that month 
complaining of difficulty in breathing.  There were 
cartilaginous irregularities over the right anterior septum.  
However, the nasal airway was present bilaterally.  The 
irregularities were cauterized and he was given medication.  

A VA examination was conducted in April 1996.  The evaluation 
revealed a deviated septum.  The nasal sinuses, as well as, 
the superior, middle and inferior turbinates were normal.  
There was no tenderness over the maxillary sinuses or 
evidence of active disease in the nose or nasopharynyx.   

At a hearing held at the RO in February 1997, the veteran 
reported his medical history.  He reported that his symptoms 
included intermittent nosebleeds, as well as, a variety of 
respiratory disorders including bronchitis, sinusitis, 
snoring, headaches, sleep impairment, and pneumonia.   

Private and VA record dated between 1996 and 1997 show 
treatment for a variety of various disorders including sleep 
apnea, rhinitis, and sinusitis.  A private November 1996 
X-ray revealed normal paranasal sinuses with no evidence of 
acute or chronic disease.  A January 1997 VA CT scan report 
noted mild mucosal thickening of right posterior ethmoid 
sinus.  

A June 1997 rating action increased the disability evaluation 
to 10 percent disabling.  

A VA examination was conducted in August 1998.  The veteran 
complained of nasal catarrh and postnasal drip.  At the time 
of the examination the veteran had no nasal bleeding or 
discharge.  The nasal examination was within normal limits.  
The residual of the nasal septum had good airway on both 
sides of the nose.  Sinus X-rays were also normal.   

Private and VA record dated between 1998 and 2000 show 
treatment for a variety of various disorders including sleep 
apnea, rhinitis, and sinusitis.  A private physician report 
dated in September 1998 noted minimal narrowing of the nasal 
tip, dry mucous membranes and shrunken turbinates.  The 
veteran was placed on saline nasal spray.  The physician 
advised the veteran that "tip surgery" probably would not 
help his breathing.   

In April 2000, a VA examination was conducted.  The veteran 
complained of nasal catarrh and difficulty breathing.  
Examination revealed congestion of the nasal mucosa with 
tenderness over the maxillary sinuses.  There was mucus 
identified in the postnasal space.  The diagnoses were active 
nasal sinus disease, under treatment; residual of nasal 
septal deviation; and no active laryngeal or pharyngeal 
disease.

At a hearing held in April 2003 before the undersigned, the 
veteran reported his medical history and his symptoms, which 
included intermittent nosebleeds as well as a variety of 
respiratory disorders.  He also reported that he worked for 
the U.S. Postal Services.  He indicated that he was 
prohibited from doing maintenance duties that involved 
working in dust-filled environments.  In the previous year, 
the veteran reported that he missed maybe 2 weeks from work 
due to respiratory related problems.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the evaluations to be assigned to the various 
disabilities.  If there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In assessing a claim for an increased rating, the history of 
the disability should be considered.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
However, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The regulations for evaluation of diseases of the nose and 
throat were revised, effective on October 7, 1996. 61 Fed. 
Reg. 46728 (Sept. 5, 1996).  Where laws or regulations change 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
Congressional or Secretarial intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) can be 
no earlier than the effective date of that change.  Thus, the 
Board may apply only the earlier version of the regulation 
for the period prior to the effective date of the change.  
See VAOPGCPREC 3-2000 (2000).

Under Diagnostic Code 6502, effective prior to October 7, 
1996, traumatic nasal septum deflection with only slight 
symptoms warranted a noncompensable evaluation.  A 10 percent 
evaluation required that the deflection result in marked 
breathing space interference.  This is the maximum rating 
permitted under this diagnostic code.

Under the amended Diagnostic Code 6502, a 10 percent 
evaluation (the maximum evaluation assignable under that 
code) may be assigned for traumatic nasal septum deviation 
with 50-percent obstruction of the nasal passage on both 
sides or complete obstruction on one side.  Effective October 
7, 1996.  38 C.F.R. 4.96-4.97 (2002).  The regulations in 
effect prior to October 1996 are based on a more subjective 
standard, in that marked interference with breathing space, 
need only be shown in order for a compensable evaluation to 
be established.

The Board notes that the veteran contends that his nasal 
disability is of such severity as to warrant a rating in 
excess of 10 percent.  However, it should be pointed out that 
the only nasal disability for which service connection is in 
effect involves postoperative septorhinoplasty residuals.  
Although he may have other respiratory conditions, such as 
sinusitis, rhinitis, and obstructive sleep apnea, which may 
result in breathing space interference, symptoms attributable 
to nonservice-connected conditions may not be considered in 
rating the service-connected disability.  

Based upon the medical evidence of record, including recent 
VA examination findings, the Board finds that the veteran's 
nasal disorder is correctly assigned a 10 percent rating 
under either the former or the revised criteria.  Although 
the percentage of obstruction was not specifically shown, the 
Board finds it sufficient that the nasal deformity has been 
described as "a slight external shift of the midline to the 
right."  Further, the nasal passageways were shown to be 
open.  Consideration of such evidence shows no more than 
either marked interference with breathing space or 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.

As the veteran currently receives the highest evaluation 
under Diagnostic Code 6502, the Board must consider the 
application of alternative Diagnostic Codes. Additionally, 
the Board has considered the provisions of 38 C.F.R. § 4.97, 
Diagnostic Codes 6504 and 6510.  However, the record is 
completely devoid of any evidence indicating loss of part of 
one ala or other disfigurement of the nose or one or two 
incapacitating episodes of sinusitis.  Therefore, these 
provisions are not applicable.

An extraschedular evaluation is not warranted, since the 
evidence does not show that the service-connected nasal 
deformity presents such an unusual or exceptional disability 
picture as to render the application of the regular schedular 
standards impractical, for the aforestated reasons.  38 
C.F.R. 3.321(b)(1).  The benefit-of-the- doubt doctrine is 
inapplicable, since the preponderance of the evidence is 
against allowance of this disability rating issue on appeal. 
38 C.F.R.3.102.


ORDER

A rating in excess of 10 percent for postoperative residuals 
of septoplasty and rhinoplasty is denied.




	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

